TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00390-CV



                  Jim Foley; Peggy Johnson; Terry Foley; J&C Investment,
             Inc.; and J&C Investment, Inc. d/b/a Foley Enterprises, Appellants

                                                  v.

    Unauthorized Practice of Law Committee for the Supreme Court of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. GN500359, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed an agreed motion to abate this appeal for sixty days. By their

motion, the parties have informed us that they are near settlement on all matters in the case. The

agreed motion is granted, and the appeal is abated for sixty days. The parties are instructed to report

to this Court on the status of the case no later than November 9, 2005.




                                               Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: September 14, 2005